LUMPKIN, Presiding Judge:
concur in results.
¶ 1 I concur in the result reached by the Court in this ease. However, I would resolve the issue as the Court originally does by simply stating “Federal legislative history notwithstanding, we would hold on the facts proved in District Court that cellular communication is ‘wire communication’ within the plain and ordinary meaning of the original language of Section 176.2(13) of the SCA.” The additional discussion of the Supremacy Clause of the Federal Constitution is unnecessary when the issue can be resolved on the plain reading of the statute.